Name: 2007/849/EC: Commission Decision of 12 December 2007 approving amendments to the national programme for the control of salmonella in breeding flocks of Gallus gallus submitted by Finland (notified under document number C(2007) 6097)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  health
 Date Published: 2007-12-19

 19.12.2007 EN Official Journal of the European Union L 333/85 COMMISSION DECISION of 12 December 2007 approving amendments to the national programme for the control of salmonella in breeding flocks of Gallus gallus submitted by Finland (notified under document number C(2007) 6097) (Only the Finnish and Swedish texts are authentic) (2007/849/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (1) and, in particular Article 6(3) thereof, Whereas: (1) The national programme for the control of salmonella in breeding flocks of Gallus gallus submitted by Finland was approved by Commission Decision 2006/759/EC of 8 November 2006 approving certain national programmes for the control of salmonella in breeding flocks of Gallus gallus (2). (2) Finland has now submitted amendments to its national programme for approval. (3) The proposed amendments to that programme take into account the evolution in the situation in Finland. They comply with the relevant Community veterinary legislation and, in particular, with the requirements laid down in Regulation (EC) No 2160/2003. (4) The amendments to the national programme for the control of salmonella in breeding flocks of Gallus gallus submitted by Finland should therefore be approved. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION Article 1 The amendments which Finland has submitted to its national programme for the control of salmonella in breeding flocks of Gallus gallus, as approved by Decision 2006/759/EC, are approved. Article 2 This Decision shall apply from 1 January 2008. Article 3 This Decision is addressed to the Republic of Finland. Done at Brussels, 12 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 325, 12.12.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 1237/2007 (OJ L 280, 24.10.2007, p. 5). (2) OJ L 311, 10.11.2006, p. 46.